 THE RUBEROIDCOMPANY257clerical and professional employees,guards,watchmen,porters, and allsupervisors as definedin the National Labor Relations Act.THE BAKER & TAYLOR CO.,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof, and must not bealtered,defaced, or covered by any othermaterial.THE RUBEROIDCOMPANYandUNITED CEMENT, LIME AND GYPSUM'WORKERS INTERNATIONAL UNION, AFL, PETITIONERTHE RUBEROIDCOMPANYandDISTRICT LODGE No. 96, LOCAL LODGE No.23, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Cases Nos. 10-RC-2773 and 10-RC-2776. July 21, 1954Decision and Direction of ElectionsUpon separate petitions duly filed- under Section 9 (c) of the Na-tionalLabor Relations Act, a consolidated hearing was held beforePhilip B. Cordes, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the production of asphalt shinglesat various plants, of which only that at Savannah, Georgia, is involvedin this proceeding.IAM seeks to represent a unit of all the mainte-nanceemployees at this plant.The other labor organizations and theEmployer contend that only a production and maintenance unit is ap-propriate.There is no bargaining history at this plant.The eight maintenance employees whom the IAM seeks to representare classified as leadmechanic,3 mechanic A and B, mechanic helper,and oiler.The Employer's plant operates on two shifts and a me-chanic and helper are assigned to each, with the duty of attending the'The hearing officer referred to the Board the Employer's and the Gypsum Workers'motions to dismiss the IAM petition in Case No.10-RC-2776 on the ground that the unitthere sought is inappropriate.For the reasons stated in paragraph numbered 4 themotions are denied"International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL, hereincalled the Intervenor, was permitted to intervene in Case No 10-RC-2773 at the hearingon the basis of a proper showing of interest3 All parties agree that this individual is not a supervisor within the meaning of the Act.109 NLRB No. 51. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDroofing machine, making such adjustments and minor repairs as maybe necessary.They and the others in the maintenance group also workon the other equipment in the Employer's plant. It is conceded thatthe members of the maintenance group are not craftsmen, and difficultwork is contracted out.Maintenance work is also done on weekends,and in this work the mechanics are assisted by production employees.Maintenance employees are not separately supervised and they havethe same benefits as production employees, with whom they often work..However, the Employer's operations are not so integrated as to de-stroy the separate identity of the maintenance employees.Therefore,in the absence of any bargaining history on a broader basis, we findthat the maintenance employees may constitute an appropriate unit.'Accordingly, we shall direct elections in the following groups of em-ployees at the Employer's Savannah, Georgia, plant:(1)All maintenance employees, excluding all other employees andsupervisors as defined in the Act.(2)All other employees, including laboratory teclinicians,' but ex-cluding guards, watchmen, professional employees, and supervisors asdefined in the Act.If a majority of the employees in voting group (1) select the unionseeking to represent them separately, those employees will be takento have indicated their desire to constitute a separate bargaining unitand the Regional Director conducting the election is instructed toissue a certification of representatives to that labor organization forthat unit. If, however, a majority of the employees in voting group(1) do not vote for the union seeking to represent them in a separateunit, that group will appropriately be included in the production andmaintenance unit and their votes shall be pooled with those in votinggroup (2)," and the Regional Director conducting the election is in-structed to issue a certification of representatives to the labor organi-zation selected by a majority of the employees in the pooled group,which the Board, in such circumstances, finds to be a single unit ap-propriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Direction of Elections.4 Shoreland Fr cowers, Inc, 108NLRB 723s The Employee would exclude from the unit these individuals, who performroutinetests on both law materials and finished products, on the ground that theyare manage-ment employeeswe reject this contention.e If the votes are pooled, they are to he tallied in the followingmanner : The votesfor the union seeking the separate unit shall be counted asvalidvotes,but neither fornor against any union seeking the more comprehensive unit; all othervotes are to beaccorded their face value whether for representation by a union seeking thecomprehensiveunit or for no unionAmerican Potash & ChemticalCorporation,107 NLRB 1418.